Order
Per Curiam
Michael Holiway appeals his conviction on the charge of financial exploitation of the elderly. He contends the circuit court erred in admitting evidence of his un*543charged bad acts, because the State was improperly allowed to use the evidence to demonstrate his propensity as a thief. After a thorough review of the record, we find no error and affirm the judgment of conviction. A formal published opinion would serve no jurisprudential purpose; however, a Memorandum explaining the reasons for our decision has been provided to the parties.
AFFIRMED. Rule 30.25(b).